      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 1 of 21



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                     :
LINDSLEY WILLIAMS
                                     :

      v.                             :    Civil Action No. DKC 19-1358

                                     :
SELENE FINANCE, LP, et al.
                                     :

                          MEMORANDUM OPINION

      Presently pending and ready for resolution in this mortgage

dispute are cross-motions for summary judgment filed by Plaintiff

Lindsley Williams (“Plaintiff”) (ECF No. 82) and Defendants Selene

Finance, LP (“Selene”); Anthium, LLC (“Anthium”); Atlantica, LLC

(“Atlantica”); Franklin Credit Management Corporation (“Franklin”)

and   Bayview    Loan   Servicing,       LLC   (“Bayview”)   (collectively

“Defendants”).    (ECF No. 85).   The issues have been fully briefed,

and the court now rules, no hearing being deemed necessary.            Local

Rule 105.6.     For the reasons that follow, the court will issue

declarations     addressing    Count      I    of   the   complaint,     the

counterclaim, and the third party claim against Ms. Dodd-Major and

will grant Defendants’ cross-motion for summary judgment on the

other counts. The third-party claims against Franklin will be

dismissed as moot.
            Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 2 of 21



I.      Factual Background

        In May 1989, Plaintiff purchased a second home in Deer Park,

Maryland        (“the   Property”)    with     a   thirty-year   mortgage    loan

obtained from Developers Mortgage Corporation in the original

principal amount of $213,750.00.              The terms and conditions of the

loan were governed by a promissory note dated May 26, 1989 (the

“Note”).        (ECF No. 85-1).     The Note had a maturity date of June 1,

2019.        The interest rate on the Note was an adjustable interest

rate tied to an index based on the weekly average yield on United

States Treasury Securities.             The Note was secured by a deed of

trust (the “Deed” or “Deed of Trust”) also dated May 26, 1989 and

recorded in the land records for Garrett County, Maryland.                   (ECF

No. 85-2).         Franklin served as the initial loan servicer and on

July 9, 1996, also became the holder of the note.

        A.      1996 Loan modification agreement

        In October 1996,1 Plaintiff and Franklin, at Plaintiff’s

request, entered into a loan modification agreement adjusting the

maturity date, interest rate, and the payment amounts due under

the Note.         (ECF No. 85-3, at 15-18).        The modified maturity date

of the Note was October 1, 2002 with a balloon payment due on this

date. (Id., at 15). The agreement further provided that Plaintiff



        1
       The parties agreed that as of October 15, 1996 the total
unpaid balance on the loan was $208,920.00 consisting of:
$198,777.86 in unpaid principal, $9,716.87 in accrued interest,
and $470.83 in late fees.
                                          2
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 3 of 21



would pay interest at a rate of 1.00% from November 1, 1996 to

April 1, 1997; 9.00% from May 1, 1997 to October 1, 1997; and 10%

from November 1, 1997 until maturity.       (Id., at 15).

     B.   November 2000 Default

     Following    execution   of   the   loan   modification   agreement,

Plaintiff fell behind on his mortgage payments.        In November 2000,

Franklin commenced a foreclosure action against him in the Circuit

Court for Garrett County, Maryland. On December 1, 2000, Plaintiff

paid a lump sum of $24,140.23 to bring the loan current and avoid

foreclosure.     (ECF No. 85-3, at 125).        Following the lump sum

payment, Plaintiff continued to be late on or miss payments

altogether, resulting in additional notices of default.

     C.   October 2002 Loan Maturity–Present

     In October 2002 Franklin notified Plaintiff that the loan had

matured and that the full balloon payment was due.          Mr. Williams

did not make full payment, but rather, continued to make only

incremental payments.    Although the loan was in default, Franklin

continued accepting incremental payments and continued charging

Plaintiff interest at the fixed ten percent rate in effect at the

time the loan matured.    Approximately twelve years later, on March

31, 2014, Franklin transferred servicing of the loan to Bayview.

Bayview also became the note holder at this time.

     On May 14, 2015, Bayview commenced a foreclosure proceeding

against Mr. Williams in the Circuit Court for Garrett County.

                                    3
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 4 of 21



Ultimately,   however,     Bayview    discontinued     prosecution     of   the

foreclosure action and attempted to work with Plaintiff to make

payments although the loan remained in default.             In September 2016

Bayview transferred the loan to U.S. Bank National Association

(“U.S. Bank”) but continued to service it.         In November 2016, U.S.

Bank commenced a third foreclosure proceeding against Plaintiff.

On May 15, 2017, Mr. Williams paid another lump-sum payment of

$112,554.81 to prevent a foreclosure sale of the Property.                  On

July 16, 2018, Bayview transferred the Note and the Deed to

Atlantica.    On August 22, 2018, Selene took over as the loan

servicer.

     On December 7, 2018, Selene sent Plaintiff a notice of its

intent to foreclose on the Property although neither party asserts

that a foreclose action has actually been filed nor is there any

foreclosure action currently pending according to the court’s

search of public records.           In addition, no party asserts that

Anthium or any other Defendant has filed suit against Plaintiff to

recover damages under the Note.        In 2018, Plaintiff and his wife,

Ms. Linda Dodd-Major, began using the Property as their primary

residence. On December 18, 2018, Plaintiff executed a deed without

any stated consideration purporting to convey the Property from

only himself to himself and Ms. Dodd-Major as tenants by the

entirety.     (ECF   No.   58-5).      On   February   4,    2019,   Atlantica



                                      4
           Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 5 of 21



transferred the Note and Deed to Anthium.             (ECF No. 85-3, at ¶ 4).2

Each of the entities that serviced the loan from October 1, 2002

onward       provided    Plaintiff       with   monthly     mortgage      statements

reflecting a fixed, ten percent interest rate.                     Plaintiff never

disputed       that   this   was   the    proper   interest    rate       until   this

litigation began, approximately fifteen years later.

II.    Procedural Background

       On January 2, 2019, Plaintiff filed suit against Selene, the

current loan servicer, in the Circuit Court for Garrett County.

On April 17, 2019, he filed a first amended complaint adding

Anthium, Atlantica, Franklin and Bayview as Defendants.                     (ECF No.

13).       In his first amended complaint, Plaintiff seeks declaratory

relief under Md. Cts. & Jud. Pro. § 3-406 (Count I); asserts common

law    claims      for   unjust    enrichment      (Count    II)    and    negligent

misrepresentation (Count III); and asserts statutory violations of

the Fair Debt Collection Practices Act (“FDCPA”) (Count IV); the

Maryland Consumer Debt Collection Act (“MCDCA”) (Count V); and the

Maryland Consumer Protection Act (“MCPA”) (Count VI).                      On May 8,

2019, Defendants removed the case to federal court on the bases of

diversity and federal question jurisdiction.                  On April 3, 2020,

Anthium filed a counterclaim against Plaintiff and a third-party




       2
       At the time this litigation was filed, Selene was the loan
servicer and by the time the Amended Complaint was filed, Anthium
was the noteholder.
                                           5
           Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 6 of 21



complaint against Ms. Dodd-Major seeking a declaration as to the

outstanding amount owed under the Note and a declaration that the

Deed of Trust remains a valid and enforceable instrument.                         (ECF

Nos.       57   &   58).      Third   party   claims    for    indemnification      and

contribution were filed against Franklin by Atlantica, Anthium,

and Selene (ECF No. 34) and Bayview (ECF No. 52).

       On December 10, 2020, Plaintiff filed a motion for partial

summary judgement asking the court to declare (1) that the lien of

the Deed of Trust has expired by operation of law thus, rendering

it unenforceable and (2) that the statute of limitations bars

Anthium from bringing any suit for recovery of damages under the

terms of the Note.3           (ECF No. 82, at 2).       Defendants responded and

filed a cross-motion for summary judgment as to all claims asserted

in   Plaintiff’s           first   amended    complaint,      and   as   to   Anthium’s

counterclaim against Plaintiff and its third-party claim against

Ms. Dodd-Major.             (ECF No. 84).         Because the third party claims

against Bayview depend on resolution of Plaintiff’s claims, they

were stayed.         (ECF Nos. 80 and 81.)

III. Standard of Review

       A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving



       3
       Although not expressly stated, Plaintiff’s motion for
partial summary judgment plainly seeks judgment only as to Count
I of the amended complaint because this is the only count
requesting declaratory relief.
                                              6
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 7 of 21



party is entitled to judgment as a matter of law.           Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).         Summary judgment is

inappropriate if any material factual issue “may reasonably be

resolved in favor of either party.”        Liberty Lobby, 477 U.S. at

250; JKC Holding Co. LLC v. Wash. Sports Ventures, Inc., 264 F.3d

459, 465 (4th Cir. 2001).

     The moving party bears the burden of showing that there is no

genuine dispute as to any material fact. However, no genuine

dispute of material fact exists if the nonmoving party fails to

make a sufficient showing on an essential element of his or her

case as to which he or she would have the burden of proof. Celotex,

477 U.S. at 322–23.      Therefore, “[a] party opposing a properly

supported motion for summary judgment ‘may not rest upon the mere

allegations or denials of [the] pleadings,’ but rather must ‘set

forth specific facts showing that there is a genuine issue for

trial.’”     Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d

514, 522 (4th Cir. 2003) (quoting former Fed.R.Civ.P. 56(e)).          “A

mere scintilla of proof . . . will not suffice to prevent summary

judgment.”    Peters v. Jenney, 327 F.3d 307, 314 (4th Cir. 2003).

“If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.”         Liberty Lobby, 477

U.S. at 249–50 (citations omitted).       At the same time, the court

                                    7
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 8 of 21



must construe the facts that are presented in the light most

favorable to the party opposing the motion.                Scott v. Harris, 550

U.S. 372, 378 (2007); Emmett, 532 F.3d at 297.

      Ordinarily, “[w]hen cross-motions for summary judgment are

before     a    court,     the   court   examines   each    motion   separately,

employing the familiar standard under Rule 56 of the Federal Rules

of Civil Procedure.”             Desmond v. PNGI Charles Town Gaming, LLC,

630 F.3d 351, 354 (4th Cir. 2011). The court must deny both motions

if it finds there is a genuine dispute of material fact, “[b]ut if

there is no genuine issue and one or the other party is entitled

to prevail as a matter of law, the court will render judgment.”

10A Charles A. Wright, et al., Federal Practice & Procedure § 2720

(3d ed. 1998).         Here, however, the cross-motions concern a request

for a declaratory judgment and, if a party is entitled to a

declaration, the court must issue one regardless of which side

prevails and even if it is adverse to the party requesting it.

See, Maryland Physician’s Edge, LLC v. Behram, DKC 17-2756, 2019

WL 4573417, at *9 (D.Md. Sept. 20, 2019).

IV.   Analysis

      A.        Count I: Declaratory Relief

      In       Count   I   of    his   amended   complaint,   Plaintiff    seeks

declarations that: (1) Anthium lacks the legal right to foreclose

on the property because the lien of the Deed of Trust has expired

and (2) the statute of limitations bars any suit for recovery of

                                           8
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 9 of 21



damages under the terms of the Note; or, if not, that the proper

interest rate on the Note for the period from October 1, 2002

onward is the adjustable rate contained in the original Note.

Anthium’s counterclaim and third-party claim against Ms. Dodd-

Major seek a declaration that “the Note and Deed of Trust are valid

and enforceable or, in the alternative, that Anthium shall have an

equitable lien and constructive trust in equivalent value and in

lieu thereof.” (ECF Nos. 57 and 58, ¶ 46).                         To the extent that

these claims mirror the request in count one of Plaintiff’s

complaint, they are redundant and unnecessary.

     As    an    initial    matter,      a    removed       state-court     declaratory

judgment action is treated as if Plaintiff had invoked the Federal

Declaratory Judgment Act, 28 U.S.C. § 2201.                       See Alban Waste, LLC

v. CSX Transp., Inc., 9 F.Supp.3d 618, 620 (D.Md. 2014).                        Both the

Maryland    Uniform    Declaratory           Judgments      Act    and   the   (Federal)

Declaratory       Judgment     Act       require        a     genuine,      justiciable

controversy for a declaratory judgment action to proceed.                            See

Brooks v. Cousins, 527 F.2d 472, 473 (1975) (“[T]he parties must

have adverse interests of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.” (quotation marks

omitted)); 120 West Fayette Street, LLP v. Mayor & City Council of

Baltimore       City, 413    Md.   309       (2010) (stating         that   declaratory

judgment action requires a justiciable controversy wherein “there



                                             9
        Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 10 of 21



are interested parties asserting adverse claims upon a [set] of

facts which must have accrued”).

        Plaintiff first requests a declaration that the Deed of Trust

has expired pursuant to Md. Real Property Code Ann. § 7-106(c)(1)

and thus, is no longer enforceable.         Section 7-106(c)(1) provides

that:

             (c)(1) If a mortgage or deed of trust remains
             unreleased of record, the mortgagor or grantor
             or any interested party is entitled to a
             presumption that it has been paid if:
             (i) 12 years have elapsed since the last
             payment date called for in the instrument or
             the maturity date as set forth in the
             instrument or any amendment or modification to
             the instrument and no continuation statement
             has been filed

Md. Real Property Code Ann. § 7-106(c)(1). According to Plaintiff,

             Williams and Dodd-Major are entitled to an
             unrebuttable presumption that the Note has
             been paid off, if they can show that 12 years
             has elapsed since the maturity date in the
             Deed of Trust as amended by the Modification
             Agreement. The Loan modification agreement is
             clear that it changed the maturity date from
             June 1, 2019 to October 1, 2002.      There is
             also no dispute that in the 12 years following
             the modified maturity date, no one filed a
             continuation statement. Therefore, on October
             1, 2014, Williams became entitled to a
             presumption that the Deed of Trust has been
             paid off.

(ECF No. 82, at 6-7).       Plaintiff’s argument rests on the mistaken

belief that the loan modification agreement somehow had the effect

of modifying the Deed’s maturity date.         This unsupported belief is

plainly wrong.     The loan modification agreement did not modify the

                                      10
       Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 11 of 21



Deed   of   Trust.     The   Note   and   Deed   of   Trust   are   separate,

enforceable contracts.       The loan modification agreement modified

the Note only.       In fact, section seven of the Loan modification

agreement, titled Renewal and Extension of Maturity, expressly

stated that:

             It is the intention of the parties that all
             liens and security interests described in the
             Security Instrument are hereby renewed and
             extended until the Indebtedness evidenced by
             the Note, as renewed, modified, and extended
             hereby, has been fully paid.       Lender and
             Borrower acknowledge and agree that such
             extension, renewal, amendment, modification,
             or rearrangement shall in no manner affect or
             impair the Note or the liens and security
             interests securing the same, the purpose of
             this Agreement being simply to extend, modify,
             amend, or rearrange the time and manner of
             payment of the Note[.]

(ECF No. 85-3, at 16).        The loan modification agreement itself

makes clear that the Deed of Trust was not modified by the

agreement.     The only maturity date in the recorded instrument is

June 1, 2019, and 12 years have not elapsed.              Accordingly, the

court will issue a declaration that Md. Real Property Code Ann.

§ 7-106(c)(1) does not preclude enforcement.

       Plaintiff’s next request is for a declaration that “the

statute of limitations bars [Anthium from bringing] any suit for

recovery of damages under the terms of the Note[.]”            (ECF No. 58,

at 2, 7-13).     The parties talk past each other in their arguments

as to whether a three, six, or twelve-year statute of limitations


                                     11
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 12 of 21



applies and whether payments made by Plaintiff as recently as

August 2014 and May 2017 had the effect of extending the statute

of limitations.       Critically, however, neither party alleges that

Anthium has actually filed any suit for damages and therefore,

Plaintiff’s request is speculative.               Myriad circumstances could

affect the running of the statute of limitations, and it is

premature to consider the merits of an affirmative defense that

may   never    arise.       The    asserted    controversy     lacks   sufficient

immediacy and reality to warrant the issuance of a declaration.

“A district court should issue a declaration when it will help in

‘clarifying and settling’ legal relationships and will ‘terminate

and   afford       relief       from   the    uncertainty,     insecurity,       and

controversy’ driving the suit.               Aetna Cas. & Sur. Co. v. Ind-Com

Elec. Co., 139 F.3d 419, 423 (4th Cir. 1998) (quoting Aetna Cas. &

Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937)).” Reyazuddin

v. Montgomery Cty., Maryland, 754 F. App’x 186, 192–93 (4th Cir.

2018).     Because no suit has been filed to date and because such

suit may never be filed, there is no actual controversy for the

court to resolve.           28 U.S.C. § 2201.         Accordingly, the court

declines      to   issue    a    declaration    on   whether   the     statute   of

limitations has run.4


      4Even if Anthium had instituted an action for damages against
Plaintiff, however, it seems that the loan modification agreement
signed by Plaintiff contains a clear waiver of Plaintiff’s statute
of limitations defense.    Section seven of the agreement reads:
                                         12
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 13 of 21



     Anthium’s    counterclaim   and    third-party   claim   request      a

declaration regarding the exact amount still owed under the Note.

The parties agree that the Note matured on October 1, 2002 and

that some amount of interest continued accruing after this date

because Plaintiff had not made required balloon payment.                The

parties dispute, however, the appliable interest rate for the

period after October 1, 2002.     Anthium asserts that the fixed, ten

percent interest rate actually charged from October 2002 onward

was proper.     Plaintiff, on the other hand, contends that after

October 1, 2002, the interest rate should have reverted to the

adjustable rate contained in the original Note.         Thus, Plaintiff

contends that he has been overpaying on interest for years and

that the amount due is significantly higher than it should be.

(See ECF No. 82, at 15 n.2) (“Between November 2008 and March 2017,

the index for the adjustable interest rate [] was always below

1.00 percent.     Therefore, the interest rate would have been

calculated to be no higher than 3.875 percent as compared to the

10.00 percent actually charged by the note holders.”).                 Thus,

Plaintiff and Anthium seek competing declarations regarding the

proper amount due under the Note.        (See ECF No. 82, at 15) (“If




“The Borrower hereby expressly waives the benefit of any and all
statute of limitation which might otherwise inure the Borrower’s
benefit, or be in any way applicable to Borrower’s obligations
under the terms of any and all instruments described herein.” (ECF
No. 85-3, at 16). Plaintiff fails to respond to this argument.
                                   13
        Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 14 of 21



Anthium is permitted to sue Williams for amounts due under the

terms of the note, the rate of interest will be critical in

determining the amount actually owed.”).           (See also ECF No. 58, at

7-8) (“There exists a justiciable controversy as to . . . the

outstanding amount owed under the Note . . . Anthium is entitled

to a declaration that the Note [is] valid and enforceable.).              The

interest rate provision contained in the original Note provided

that:

             2. Interest

             Interest will be charged on unpaid principal
             until the full amount of principal has been
             paid. I will pay interest at a yearly rate of
             8.875%.    The interest rate I will pay may
             change in accordance with Sections 4 or 5 of
             this Note.

             The interest rate required by this Section 2
             and Sections 4 or 5 of this Note is the rate
             I will pay both before and after any
             default[.]

             4. ADJUSTABLE INTEREST         RATE    AND   MONTHLY
             PAYMENT CHANGES

             (A) Change Dates

             The adjustable interest rate I will pay may
             change on the first day of December 1989 and
             on that day every 6th month thereafter.

             (B) The Index

             Beginning with the first Change Date, my
             adjustable interest rate will be based on an
             Index.   The “Index” is the weekly average
             yield on United States Treasury Securities




                                      14
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 15 of 21



          adjusted to a constant maturity of 1 year, as
          made available by the Federal Reserve Board.

(ECF No. 85-1).   The loan modification agreement provided that:

          This Loan modification agreement . . . amends
          and supplements one certain promissory note
          (“Note”) dated May 26, 1989, in the original
          principal amount of Two hundred thirteen
          thousand seven hundred fifty and 00/100th
          dollars ($213,750.00) executed by Lindsley
          Williams.

          Interest will be charged on the unpaid New
          Principal Balance until the full amount of
          principal has been paid.   Borrower will pay
          interest at the rate of 1.00% from November
          01, 1996 to April 01, 1997.      The rate of
          interest will increase to 9.00% from May 01,
          1997 to October 01,1997.      The rate will
          increase to 10.00% on November 01, 1997 and
          will remain as such until maturity.

(ECF No. 85-3, at 15) (emphasis added).        As seen above, the loan

modification agreement was silent on the interest rate to be

charged after maturity if Plaintiff defaulted.           Such agreement

amended the Note to the extent that terms were different and

supplemented the Note to the extent that any new terms were added.

It did not, however, replace or entirely supersede the Note.

Neither document extinguished the other.       Thus, to the extent the

loan modification agreement was silent on any terms that appeared

in the original Note, the terms of the original Note remained in

effect and govern.    The original Note unambiguously states that

“The interest rate required by this Section 2 and Sections 4 or 5

of this Note is the rate I will pay both before and after any

default[.]”   The loan modification agreement had the impact of

                                   15
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 16 of 21



substituting this sentence to read: “The interest rate required by

the loan modification agreement is the rate I will pay both before

and after any default[.]”       Thus, the fixed ten percent interest

rate contained in the loan modification agreement continued to

apply from October 1, 2002 until the Note was fully paid off.

Thus, Defendants were not overcharging, and Plaintiff was not

overpaying on interest.        The court will issue a declaration to

this effect.5

     B.   Count II: Unjust Enrichment against Bayview

     Plaintiff   argues   in    Count    II   that   Bayview   was   unjustly

enriched because it was not “legally entitled to receive” the

$112,581 lump-sum payment that he made to prevent foreclosure

because the “amount that Bayview stated [Plaintiff] was required

to pay was incorrect because Bayview based it on the Franklin Loan

History and interest of ten percent, which were not accurate.”

(ECF No. 13, at 8).    Plaintiff’s unjust enrichment claim rests on

his belief that Bayview incorrectly calculated the interest rate

owed on the loan.   As already explained, this belief is mistaken,

and Defendants were correct in their calculation of the interest

rate and the outstanding amount of principal owed.             In any event,




     5 Anthium’s alternative request for a judicial declaration
that Anthium has an equitable lien and constructive trust in value
equivalent to the lien because Plaintiff and Ms. Dodd-Major would
be unjustly enriched without the continuing vitality of the lien
need not be addressed.
                                    16
      Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 17 of 21



a theory of unjust enrichment is not available to Plaintiff under

the       circumstances.6      A       plaintiff         may      recover              under

an unjust enrichment theory            by        establishing:       1)      a     benefit

conferred upon the defendant by the plaintiff; 2) knowledge by the

defendant of the benefit; and 3) the acceptance by the defendant

of the benefit under such circumstances as to make it inequitable

for the defendant to retain the benefit without the payment of its

value.     Hill v. Cross Country Settlements, LLC, 402 Md. 281, 295

(2007).      However, a plaintiff cannot recover under the theory

of unjust enrichment “when            an     express     contract         is      present”

covering     the     same   subject        matter    absent    one      of       the   rare

exceptions.     See Janusz v. Gilliam, 404 Md. 524, 537, 947 A.2d 560

(2008) (“In Maryland, a claim of unjust enrichment, which is a

quasi-contract claim, may not be brought where the subject matter

of the claim is covered by an express contract between the parties

. . . [except] when there is evidence of fraud or bad faith, there

has been a breach of contract or a mutual rescission of the

contract,     when    rescission   is       warranted,    or     when     the      express

contract does not fully address a subject matter.”). See also FLF,

Inc. v. World Publ’ns, Inc., 999 F.Supp. 640, 642 (D.Md. 1998)


      6 In the alternative, Defendants argue that the unjust
enrichment claim fails because Plaintiff sued the wrong party (the
loan servicer instead of the loan creditor) and because the monies
paid were actually owed. (ECF No. 85, at 48-50). The court need
not reach such arguments because the existence of express contracts
governing the loan payments dooms Plaintiff’s claim.
                                            17
       Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 18 of 21



(“It is settled law in Maryland, and elsewhere, that a claim for

unjust enrichment may not be brought where the subject matter of

the claim is covered by an express contract between the parties.”).

Plaintiff’s unjust enrichment claims fails because the Note, Deed

of Trust, and Loan modification agreement expressly defined the

parties’ obligations on this subject.              The existence of such

express contracts bars any unjust enrichment claim as a matter of

law.     Accordingly, Bayview is entitled to summary judgment on

Plaintiff’s Count II.

       C.    Count III: Negligent Misrepresentation against Bayview

       Plaintiff concedes that his negligent misrepresentation claim

against Bayview in Count III fails.            (See ECF No. 87, at 17)

(“Williams acknowledges that at this point in the proceedings, he

cannot      prevail   on    his   claim     that    Bayview    negligently

misrepresented the amount owed under the terms of the note to

Williams.     Without waiving any right to recover from any over

payment that benefited any other party, William concedes his

summary judgment claim against Bayview.”).         Accordingly, the court

will enter summary judgment in favor of Bayview on Plaintiff’s

Count III.

       D.   Count IV: Violation of FDCPA against Selene and
       Atlantica

       Plaintiff also concedes that his claim in Count IV, that

Selene and Atlantica violated the FDCPA, is not viable because



                                     18
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 19 of 21



neither entity is subject to the FDCPA.              (ECF No. 87, at 17).

Thus, the court will also enter summary judgment in favor of Selene

and Atlantica on Count IV.

     E.   Count V: Violation of MCDCA against Bayview, Selene,
     and Atlantica

     In   Count   V,   Plaintiff   asserts   that    Bayview,   Selene   and

Atlantica violated § 14-202(8)7 of the MCDCA by demanding from him

payments that he did not owe.        (See ECF No. 13, at 12).      Section

14-202(8) of the MCDCA provides that “[i]n collecting or attempting

to collect an alleged debt a collector may not” “[c]laim, attempt,

or threaten to enforce a right with knowledge that the right does

not exist[.]”

     Defendants argue the MCDCA is not applicable in this case

because the statute “is meant to proscribe certain methods of debt

collection and is not a mechanism for attacking the validity of

the debt itself.”      (ECF No. 85, at 58).     In other words, because

Plaintiff merely disputes the precise amount owed and not that a

debt exists at all, Defendants contend that no claim is justified

under the MCDCA.       (See Alston v. Eberwein Grp. LLC, Civil Action

No. TDC-17-3278, 2019 at *5) (“[W]hile an ‘unauthorized type of

charge’   can     support    an    action    under    section   14-202(8),

‘typographical or mathematical errors’ in the debt calculation



     7 It was not until he filed his reply brief that Plaintiff
clarified the specific section of the MCDCA that he believed
Defendants violated.
                                     19
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 20 of 21



will not.”).      In belated attempt to save his claim, Plaintiff

shifts course and argues in his reply that “in this instance, [he]

is asserting that the debt is not legitimate and undisputed.” (ECF

No. 87, at 18).    Defendants correctly assert that this amounts to

an improper attempt by Plaintiff to amend his complaint.          Nowhere

in Plaintiff’s first amended complaint did he allege that he owed

no debt.   Rather, the first amended complaint expressly stated

that “[t]he amount actually owed to Bayview as of May 15, 2017 was

substantially less than $112,554.81 . . . the amount demanded by

Bayview to stop the foreclosure exceeded the actual amount due by

more than $100,000.00.”      (ECF No. 13, at 5) (emphasis added).

Plaintiff may not amend his already amended complaint at this late

stage in the process.    Fed.R.Civ.P. 15(a)(1).

     Moreover,     as   previously      discussed,    Defendants       have

demonstrated that a debt does, in fact, remain owed under the Note.

Thus, Plaintiff cannot substantiate his MCDCA claims. Accordingly,

Bayview, Selene, and Atlantica are entitled to summary judgment on

Plaintiff’s Count V.8

     F.   Count VI: Violation of the MCPA Against Bayview,
     Selene, and Atlantica

     Plaintiff alleges in Count VI that Bayview, Selene, and

Atlantica “deceived” him in violation of the MCPA by demanding



     8 Likewise, any claim against Bayview, Selene, or Atlantica
for violation of the MCDCA premised on an alleged violation of the
FDCPA also necessarily fails because, as discussed above,
                                   20
     Case 1:19-cv-01358-DKC Document 91 Filed 08/26/21 Page 21 of 21



from him payments that he did not owe.        (ECF No. 13, at 13).        He

further alleges that “[a]s a result of Bayview’s actions, [he

actually did pay] amounts to Bayview that he did not owe, incurred

expenses in order to make the payment on an expedited basis, lost

interest income on the amount paid, and suffered emotional distress

and mental anguish.”    (Id.).   To establish a claim under the MCPA,

a plaintiff must allege “(1) an unfair or deceptive practice or

misrepresentation that (2) is relied upon, and (3) causes them

actual injury.”     Stewart v. Bierman, 859 F. Supp. 2d. 754, 768

(D.Md. 2012)).      Because Defendants have established that the

amounts demanded were, in fact, accurate – such demands were not

unfair   or   deceptive,   and   no   violation   of   the   MCPA   can   be

established.      Accordingly, Bayview, Selene, and Atlantica are

entitled to summary judgment on Count VI.

V.   Conclusion

     For the foregoing reasons, the court will enter appropriate

declarations and otherwise grant Defendants’ cross-motion for

summary judgment.    A separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




Plaintiff concedes that his FDCPA claims against Selene and
Atlantica fail and because Plaintiff does not allege any violation
of the FDCPA by Bayview.
                                      21
